Citation Nr: 0413582	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a visual disorder, on a 
direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from April 1943 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for a visual 
disorder characterized as bilateral ischemic optic 
neuropathy.  


REMAND

According to the service medical records, the veteran was 
treated for severe suppurative acute hordeolum and external 
canthus of his left lower eyelid in November 1943.  The 
veteran's vision was found to be 20/20 in his right eye and 
20/30 in his left eye.  The examiner stated that the cause of 
this condition was undetermined.  

Thereafter, in March 1945, the veteran sustained a mild 
cerebral concussion when a jeep in which he was riding as a 
passenger was involved in a collision with a truck.  X-rays 
were negative.  

Subsequent in-service examinations demonstrated uncorrected 
visual acuity of 20/20 bilaterally in June 1946, March 1948, 
September 1949, July 1950, and October 1950.  Thereafter, the 
veteran was found to have uncorrected distant visual acuity 
of 20/30 in his right eye and 20/40 in his left eye with 
corrected distant visual acuity of 20/20-2 in his right eye 
and 20/20-1 in his left eye in November 1956, uncorrected 
distant visual acuity of 20/25 bilaterally with corrected 
distant visual acuity of 20/20 bilaterally in July 1958, 
uncorrected distant visual acuity of 20/40 bilaterally with 
corrected distant visual acuity of 20/20 bilaterally in 
October 1960 and July 1961, uncorrected distant visual acuity 
of 20/40 bilaterally with corrected distant visual acuity of 
20/30 bilaterally in September 1962, uncorrected distant 
visual acuity of 20/40 in his right eye and 20/25 in his left 
eye with corrected distant visual acuity of 20/20 bilaterally 
in August 1964, uncorrected distant visual acuity of 20/80 in 
his right eye and 20/70 in his left eye with corrected 
distant visual acuity of 20/20 bilaterally in July 1965, and 
uncorrected distant visual acuity of 20/100 bilaterally with 
corrected distant visual acuity of 20/20 bilaterally in July 
1966.  

At an in-service eye examination completed in September 1965, 
the veteran reported that he had no symptoms.  The evaluation 
demonstrated possible peripheral and/or pigmentary changes.  
The examiner recommended that the veteran return for a fundus 
study.  

An in-service examination completed in November 1966 
demonstrated benign fundi, uncorrected distant visual acuity 
of 20/200 bilaterally, corrected distant visual acuity of 
20/20 bilaterally, and an otherwise normal ophthalmoscopic 
evaluation.  Thereafter, in July 1967, the veteran sought 
treatment for complaints of blurry vision while reading.  He 
reported that his distant vision was fine.  A physical 
examination demonstrated normal fundi and findings suggestive 
of early presbyopia.  

At his retirement examination conducted in August 1967, the 
veteran reported having previously experienced, or 
experiencing at that time, eye trouble.  He did not provide 
specific details regarding his eye problems.  The retirement 
evaluation demonstrated uncorrected distant visual acuity of 
20/70 bilaterally, corrected distant visual acuity of 20/20 
bilaterally, and otherwise normal eyes.  A follow-up 
ophthalmology evaluation completed in January 1968 provided 
impressions of myopia and presbyopia.  

According to relevant post-service medical records, a private 
medical report dated in October 1996 includes an assessment 
of macular degeneration.  In a statement subsequently dated 
in November 2001, another private physician noted that he had 
treated the veteran since 1996 and that a recent evaluation 
completed in October 2001 had demonstrated bilateral macular 
degeneration limiting vision to 20/100 in the right eye and 
5/200 in the left eye, optic nerve pallor bilaterally related 
to a history of bilateral ischemic optic neuropathy, a dense 
inferior scotoma in the right eye related to a history of 
ischemic optic neuropathy, and no evidence of diabetic 
neuropathy.  

In a statement dated in July 2002, this same private 
physician again noted that he had treated the veteran since 
1996.  In addition, the doctor explained that his most recent 
evaluation of the veteran's eyes, which was conducted in May 
2002, reflected ischemic optic neuropathy and macular 
degeneration in the left eye with limitation of vision to 
5/200, corrected central vision in the right eye of 20/50 
which was limited by mild macular degeneration, a dense 
inferior arcuate scotoma related to the remote effects of 
anterior ischemic optic neuropathy of the right eye, an 
incipient cataract in the right eye without significant 
associated visual implications, and no evidence of diabetic 
neuropathy in either eye.  This physician further noted that 
the veteran has severe visual loss related to the effects of 
macular degeneration and bilateral ischemic optic neuropathy.  
The doctor then stated that, "[a]lthough neither of these 
conditions can be directly linked to . . . [the veteran's] 
underlying history of diabetes, both macular degeneration and 
anterior ischemic optic neuropathy are conditions associated 
with arteriosclerotic disease, and . . . arteriosclerotic 
disease is thought to be a meaningful risk factor.  Among the 
risk factors for arteriosclerotic disease is diabetes 
mellitus, a condition for which the . . . [veteran] has 
service connected disability."  

In this regard, the Board notes that service connection for 
diabetes mellitus, type II, has been granted and an 
evaluation of 20 percent has been in effect for this 
disability from March 2001.  Although the veteran's treating 
physician has stated that the veteran's macular degeneration 
and bilateral ischemic optic neuropathy cannot be directly 
linked to the veteran's diabetes, this doctor has expressed 
his opinion that the veteran's eye disorders are associated 
with his arteriosclerotic disease which, in turn, is linked 
to his diabetes mellitus.  

In a May 2004 statement, the veteran's representative 
asserted that the private physician's July 2002 opinion 
raises the issue of entitlement to service connection for 
arteriosclerotic heart disease secondary to the 
service-connected diabetes mellitus.  The Board concurs.  
Further, as the representative has noted, the RO has not 
adjudicated this secondary service connection issue, which is 
inextricably intertwined with the veteran's current claim for 
service connection for a visual disorder (characterized as 
bilateral ischemic optic neuropathy) on a direct or secondary 
basis.  As such, the issue of entitlement to service 
connection for arteriosclerotic heart disease secondary to 
the service-connected diabetes mellitus must be adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this regard, the Board notes that a complete and thorough 
review of the claims folder indicates that the veteran has 
not been accorded a VA visual examination during the current 
appeal.  In view of the July 2002 private medical opinion 
associating the veteran's eye condition with arteriosclerotic 
heart disease (which has been linked to his service-connected 
diabetes mellitus) as well as the objective in-service 
evaluation findings of severe suppurative acute hordeolum and 
external canthus of the left lower eyelid in November 1943 
and mild cerebral concussion in March 1945, the Board 
concludes that, on remand, the veteran should be accorded a 
VA examination to determine the etiology of any visual 
disorder shown on evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization, the RO should obtain the 
complete treatment folder from the doctor 
who proffered the medical nexus opinion 
in July 2002.  All such records procured 
should be associated with the claims 
folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any visual 
disability shown on evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a visual disability is found on 
examination, the examiner should express 
opinions as to whether it is more likely, 
less likely or as likely as not related 
to and consistent with the veteran's 
active military duty (including the 
in-service episodes of treatment for 
severe suppurative acute hordeolum and 
external canthus of the left lower eyelid 
in November 1943 and the mild cerebral 
concussion in March 1945).  In addition, 
the examiner should express an opinion as 
to whether it is more likely, less likely 
or as likely as not that any such 
diagnosed visual disability is in any way 
related to, caused by, or aggravated by, 
the veteran's arteriosclerotic heart 
disease.  The examiner should reconcile 
any opinion with the veteran's service 
medical records and the July 2002 private 
physician's report.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for arteriosclerotic heart 
disease, secondary to the 
service-connected diabetes mellitus, 
type II.  If the claim is denied, the 
veteran and his representative should be 
notified of the determination and of the 
right to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case (SOC) on 
this secondary service connection issue.  
The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  If the 
veteran thereafter files a timely 
substantive appeal concerning this 
secondary service connection issue, the 
RO should then certify it for appellate 
consideration.  

4.  Thereafter, the RO should, in any 
event, readjudicate the issue of 
entitlement to service connection for a 
visual disorder, on a direct basis and as 
secondary to service-connected disability.  
If the determination remains adverse to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  


	                  
_________________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



